Citation Nr: 0116066	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  00-09 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to waiver of recovery of an overpayment of death 
pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel



REMAND

The veteran had active duty from November 1968 to February 
1970.  The appellant is the widow of the veteran.

This case arises before the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 decision of the Committee on 
Waivers and Compromises (Committee) of the Nashville, 
Tennessee, Department of Veterans Affairs (VA) Regional Office 
(RO), that denied the above claim.  

The appellant has disputed the amount of the overpayment of 
death pension benefits.  As she has challenged the validity 
of the indebtedness, further review of her waiver claim by 
the Board at this time must be deferred pending formal 
adjudication of this issue.  See Schaper v. Derwinski, 1 Vet. 
App. 430, 434 (1991).  A debtor may dispute the amount or 
existence of a debt, which is a right that may be exercised 
separately from a request for waiver or at the same time.  
38 C.F.R. § 1.911(c)(1) (2000); see also VAOPGCPREC 6-98.  On 
this point, the General Counsel stated the following in 
VAOPGCPREC 6-98:

From our reading of the Schaper decision, 
we believe it is clear that, when a 
veteran both challenges the validity of 
the debt and requests waiver, the [RO] 
must fully review the file and any 
material the veteran submits, and make 
appropriate written findings with regard 
to the validity of the debt.  If the [RO] 
concludes that the debt is validly 
established, then the waiver request 
should be referred to the [Committee].  
Assuming the debt is not fully waived, 
the veteran must be advised of the 
decision on both issues; i.e., debt 
validity and waiver, and informed of his 
or her right to appeal.  If the veteran 
files a Notice of Disagreement, the 
Statement of the Case must fully discuss 
both the validity of the debt and the 
reasons for not waiving the debt.  If the 
veteran appeals both issues, the [Board] 
should fully consider and decide both 
questions.  If the [Board] upholds the 
[RO], the veteran may then seek judicial 
review of either or both issues.

Id. at paragraph 8.

The appellant should be provided the opportunity to add the 
validity issue to her appeal.  Since she may simultaneously 
request consideration of a validity challenge and waiver of 
recovery of the debt, the sequential approach to regional 
office adjudication of these issues would appear to best 
advance the interests of the appellant, the regional office 
and the Board.  See e.g., Harris v. Derwinski, 1 Vet. App. 180 
(1991) and Hoyer v. Derwinski, 1 Vet. App. 208 (1991) (the 
Court dismissed as premature appeals from Board decisions 
which addressed only those issues which had been considered by 
the agency of original jurisdiction.  In each case, the Court 
held that the Board's decision on the claim which had been 
appealed was not a final order subject to appeal because that 
claim was "inextricably intertwined" with another claim 
which was undecided and pending before VA).

It would also be useful to obtain more recent and updated 
information concerning the appellant's financial status.  
Further, she has reported that she cannot repay the 
indebtedness because she has been disabled since 1997.  She 
stated that she receives Social Security Administration (SSA) 
benefits.  These records should be obtained on remand.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(c)(3)).

Finally, the appellant requested that she be scheduled for a 
hearing before a local hearing officer at the RO in September 
1999.  In her April 2000 substantive appeal, she stated that 
she wanted a hearing before the Board in Washington, D.C.  
She was scheduled for a hearing before a local hearing 
officer at the RO in July 2000, for which she did not report.  
Her representative stated in January 2001 that she was in ill 
health and unable to attend a hearing.  However, in April 
2001 her representative requested that the appellant's wishes 
concerning a personal hearing, including before the Board, be 
clarified.  This should be accomplished on remand.

Accordingly, the case is remanded for the following:

1.  Adjudicate the appellant's claim 
concerning the amount of the overpayment 
in issue, undertaking such development as 
is necessary in order to adjudicate the 
issue, and addressing the specific 
contentions raised by the appellant.  See 
Appellant's November 1999 notice of 
disagreement and informal hearing 
presentation, dated April 9, 2001.  Also, 
provide an accounting to the appellant, 
explaining the amount of the overpayment 
and how it was calculated.  If the 
determination is adverse to her, notify 
her of the determination and of her 
appellate rights, including the need to 
file a notice of disagreement and, 
following issuance of a statement of the 
case, a substantive appeal within an 
appropriate period of time in order to 
assure appellate review of this claim in 
conjunction with the current appeal.

2.  Notify the appellant of the 
information and evidence needed to 
substantiate her waiver claim and of what 
part of such evidence the Secretary will 
attempt to obtain on her behalf.  VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. § 5103(a)).  The 
notice should include informing her of 
the need for an updated Financial Status 
Report, VA Form 4-5655, with any 
additional supporting documentation 
regarding current income and expenses.

3.  Request the administrative and medical 
records relating to the appellant's Social 
Security disability claim and associate 
them with the claims file.  

4.  Review the claims file and ensure that 
no other notification or development 
action in addition to that directed above 
is required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475.  If further action is required, 
undertake it before further adjudication 
of the claim.

5.  Ask that the appellant clarify 
whether or not she wants to be scheduled 
for a personal hearing, and if so, what 
type of hearing.  If indicated, schedule 
her for an appropriate hearing.

6.  With respect to the above 
development, reasonable efforts to 
document the actions taken should be 
made.  Also, any lack of response or 
failure to cooperate on the part of the 
appellant should be clearly documented in 
the file.

7.  Readjudicate the appellant's claim 
requesting waiver of recovery of the 
overpayment of death pension benefits.  
Supporting analysis and explanation for 
the decision must be provided.  If the 
findings remain adverse to the appellant, 
provide her and her representative a 
supplemental statement of the case and an 
opportunity to reply thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant need take no 
action until she is so informed.  She has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 

